PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/159,324
Filing Date: 20 Jan 2014
Appellant(s): Diaz et al.



__________________
Daniel Schneider
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

RESTATEMENT OF REJECTION
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 6-13, 17-23, 25, 26, and 28-36 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.
Claims 1, 2, 6-13, 17-23, 25, 26, and 28-36 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.

(2) Response to Argument
35 USC 112(a)
Appellant did not address this rejection in its reply brief. Therefore, it should be considered an admission by the Appellant of the lack of support for the limitations at issue (see pages 10-11 of the Final Office action of April 30, 2021; paragraphs 6-11).


35 USC 101 Arguments
Claims1, 2, 6-13, 17-23, 25, 26, and 28-36 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Appellant argued the 101 rejection advanced by the Examiner is improper and should be reversed (see generally, Appellant’s Brief pages 10-26). Examiner maintains that the 101 rejection in the Final Office Action of April 30, 2021 is proper. Examiner identified the steps that recite an abstract idea. Examiner explained how they are a fundamental economic practice and thus fall into the category of Certain Methods of Organizing Human Activity; thus, they recite a judicial exception. The additional elements are the computer implementation of the abstract idea and extra-solution activity. These additional elements do not amount to a practical application of the judicial exception or significantly more. The rejection is proper and should be affirmed.




1) The claims are not directed to an abstract idea. (See pages 11-14 of Appellant’s Brief).
Appellant argued that the claims cannot be directed to an abstract idea because not every limitation of the claim involves “selecting a user to process an insurance claim work unit”. Examiner does not find this argument persuasive. It is unpersuasive for Appellant to argue that each and every limitation of the claim is not directed to “selecting a user to process an insurance claim work unit”. Appellant is attacking the summary of the abstract idea, not the steps identified in the rejection as comprising the abstract idea (see pages 11-13 of Final Office Action of April 30, 2021). It is the identified steps which comprise the abstract idea; and while they may be summarized as “selecting a user to process an insurance claim work unit” for the sake of brevity, the proper analysis is based on the identified steps and not the summary of those steps. Appellant is arguing that steps that Examiner identified as a part of the abstract idea are not abstract merely because they are not necessarily required/related to the summary of the abstract idea. It is unpersuasive that certain limitations are not wholly necessary to “selecting a user to process an insurance claim work unit”; particularly when Examiner has identified them as a part of the abstract idea (or extra-solution activity). The identified steps/limitations comprise the abstract idea and that is what Examiner’s analysis is based on.  Examiner has not oversimplified the claims while conducting its analysis.
Appellant argued that its claims do not recite a concept that is similar to concepts previously found abstract by the courts. Examiner does not find this argument persuasive. Appellant is incorrect in how the proper analysis is performed. While the language of Enfish reflects the examination procedures at the time, the 2019 PEG 
To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.

There is no requirement that the claims be similar to a concept found abstract by the courts. Additionally, Appellant focuses its arguments on the summary of the abstract idea, not the identified steps in Examiner’s 101 rejection. Furthermore, Appellant’s claims are similar to concepts found abstract. It has been by courts that fundamental economic practices recite abstract ideas and thus are ineligible subject matter. It is not required that the underlying fundamental economic practice be similar to another fundamental economic practice found by the courts to be abstract. By falling into the category of fundamental economic practices, Appellant’s claims are similar to those found by the courts to be abstract. An appropriate analogy would be mathematical equations are abstract, however it is not a requirement that the courts have found the particular equation at issue to be abstract.
Appellant argued that its claims are similar to those in Enfish and the claims present a technical improvement. Examiner does not find this argument persuasive. Appellant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Appellant merely alleges it is similar to Enfish (see page 13 of 

2) The claims integrate the judicial exception into a practical application. (See pages 14-22 of Appellant’s Brief).
Appellant argued that it has a practical application because certain limitations are a practical application of “selecting a user to process an insurance claim work unit”. Examiner does not find this argument persuasive. Appellant repeats its incorrect analysis from above by attacking the summary of the abstract idea rather than the limitations identified as the abstract idea. Appellant’s argument is that since certain limitations, (such as “providing an interface…”, “receiving via the interface”, and 
Appellant argued that its claims are similar to those in Enfish and the claims present a practical application. Appellant argued its use of processors executing instructions, and receiving information via the configuration interface are an improvement to technology. Examiner does not find this argument persuasive. As noted above Appellant is not improving technology with its claims, merely performing a better business method. While Enfish created a new type of technology (a self-referential database); Appellant’s claims merely utilize existing technology for its intended purpose. Appellant has not improved processors or their ability to execute instructions. Appellant has not improved interfaces by giving them new technological capabilities. Appellant has merely implemented its business methodology using this existing technology. Appellant is merely having these technical components perform functionality they were always capable of performing. There is no practical application.
Appellant repeats its argument that it has a practical application because certain limitations are not “selecting a user to process an insurance claim work unit”. Examiner does not find this argument persuasive. Examiner maintains its position that Appellant is attacking the summary of the abstract idea, not the identified limitations. The limitations 
Appellant argued that its claims improve the system of assigning insurance work units and uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Examiner does not find this argument persuasive. Appellant merely points out the utility of the claims/limitations. Simply because the claims have utility does not mean they amount to a practical application. Appellant merely alleges that the identified limitations go beyond merely linking the abstract idea to a particular technological environment and provides no analysis as to how it meets this standard. As noted above outside of the abstract idea there is only extra-solution activity and the computer implementation of the abstract idea. These additional elements are indicative of merely linking the abstract idea to a technical environment.
Appellant proceeds to argue that its claims are similar to any case or USPTO provided example which has been found to contain eligible subject. These comparisons are based on superfluous similarities between Appellant’s claims and the claims at issue in the cases. Appellant’s claims are not similar in the way that amounted to eligible subject matter.
Appellant argued its claims are similar to those in DDR and recite a technical improvement. Examiner does not find this argument persuasive. Examiner maintains its analysis that the claims do not recite a technical improvement. Appellant is not addressing an issue that arises from technology like in DDR. Appellant is addressing a 
Appellant argued its claims are similar to those in Apple v Ameranth, and Core Wireless and recite an improvement to computer functionality. Examiner does not find this argument persuasive and maintains its analysis that the claims do not recite a technical improvement. Appellant has not improved an interface with its claims. Appellant merely utilizes an interface to implement its claims. Any improvements lie in the underlying abstract idea. Merely implementing those improvements via an interface does not amount to a technical improvement.  Appellant is not addressing a deficiency in the art of interfaces such as those in Core Wireless. Appellant merely points out the utility of its claims which are just generally linked to the interface. There is no similarity to Appellant’s claims and those in Apple v Ameranth or Core Wireless.

Appellant argued that its claims are similar to those in Example 23 and recite an improvement necessarily rooted in computer technology. Examiner does not find this argument persuasive. This is similar to the argument comparing the claims to those in DDR. Examiner maintains its analysis Appellant is not addressing an issue that arises from technology like in DDR or Example 23. The claims in Example 23 were eligible because they addressed a problem specifically arising due to the technical environment allowing a GUI to relocate obscured text. These claims addressed a problem with overlapping windows within a graphical user interface. In particular, the claim recites dynamically relocating textual information within a window displayed in a graphical user interface based upon a detected overlap condition. When the windows overlap, textual information is reformatted and relocated to an unobscured portion of the underlying 

3) The claims provide an Inventive Concept (See pages 22-24 of Appellant’s Brief).
Appellant argued that its claims are significantly more than the judicial exception by reciting limitations that are not well-understood, routine, or conventional. Examiner does not find this argument persuasive. Appellant lists limitations identified as a part of the abstract idea and merely alleges they amount to significantly more. Appellant has provided no analysis as to how the limitations amount to something other than what is well-understood, routine, and conventional; or even compared the claims to what is typically viewed as well-understood, routine, and conventional. Appellant identified the utility of the claims and states that there is something other than what is well-understood, routine, and conventional. Again, Appellant has stated the conclusion without the analysis. Additionally, the identified aspects are a part of the underlying, identified abstract idea and are not a part of the additional elements. Furthermore, Appellant’s claims are well-understood, routine, and conventional as they address an issue and solution that has existed as long as there have been “bosses”. Realizing there is a better way of distributing assignments than “everyone has the same number of tasks” may even predate the invention of numerical systems by the Sumerians (circa AND water; and thus, delegated those tasks to the “gatherers”. The hunters have one job and its too important to give them a second task. Appellant’s claims are merely an extension of this basic idea. There is nothing in Appellant’s claims that are something other than what is well-understood, routine, and conventional.
Appellant argued that Examiner has not provided the proper evidence as required by Berkheimer. Examiner does not find this argument persuasive. Appellant is mistaken that Examiner must provide evidence that the underlying abstract idea is well-understood, routine and conventional. It is the additional elements that must be shown to be well-understood, routine and conventional. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner cited to the MPEP which states that extra-solution activity and the computer implementation of an abstract idea do not amount to significantly more. Examiner also cited to Appellant’s specification which discloses the claim may be implemented using a general purpose computer. Examiner has provided the proper evidence as required by Berkheimer.

4) The claims do not preempt the abstract idea (See pages 24-25 of Appellant’s Brief).
Appellant argued that the claims do not preempt “selecting a user to process an insurance claim work unit”. Examiner does not find this argument persuasive. Again, ‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part... using this framework to distinguish between preemptive claims, and “those that integrate the building... eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence... of complete preemption does not guarantee that a claim is eligible. Merely claiming distinct, detailed limitations does not arise to the level of eligible subject matter.

5) The dependent claims recite eligible subject matter (See pages 25-26 of Appellant’s Brief).
Appellant argued that dependent claims 9 and 33 contain eligible subject matter. Examiner does not find this argument persuasive. Appellant merely repeats its arguments that it claims a technical improvement. Examiner maintains its argument that the limitations are not a technical improvement and do not preempt the underlying technology associated with the claims. Appellant is merely further narrowing the abstract idea. Appellant is not addressing a technical issue with either of these claims. Furthermore, Appellant repeats its preemption arguments. Examiner maintains its above reasoning that the 2-Part Mayo Analysis takes preemption into account through its analysis. There is no eligible subject matter in dependent claims 9 or 33.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J WARDEN/Examiner, Art Unit 3693   
                                                                                                                                                                                       Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.